Clarke, P. J. (dissenting):
The learned trial justice has set aside a verdict for the plaintiff and ordered a new trial. There was conflicting evidence. The credibility of witnesses is in the first instance for the jury. Those matters do not, however, deprive the trial court of the power to set aside a verdict when in his opinion the ends of justice require such action upon his part. In my opinion this court should not reverse and reinstate the verdict unless a very clear case is made out. It seems to me that the record in the case at bar does not warrant a reversal of the order appealed from and I vote to affirm.
Order reversed, with costs, the verdict reinstated and judgment ordered for the plaintiff thereon, with costs.